Exhibit 10.61

ADVANCED EMISSIONS SOLUTIONS, INC.

AMENDED AND RESTATED 2007 EQUITY INCENTIVE PLAN

Performance Share Unit Agreement

   

This Performance Share Unit Agreement (this “Agreement”) is made and entered
into as of ____________ (the “Grant Date”) by and between Advanced Emissions
Solutions, Inc., a Delaware corporation (the “Company”) and _________________
(the “Grantee”).

   

WHEREAS, the Company has adopted the Advanced Emissions Solutions, Inc. Amended
and Restated 2007 Equity Incentive Plan, as amended (the “Plan”), pursuant to
which awards of units tied to the performance of the Company (“performance share
units” or “PSUs”) may be granted;

   

WHEREAS, the Administrator (as defined in the Plan) has adopted the Long Term
Incentive Plan, pursuant to which Grantee may be issued PSUs that represent the
right to receive Common Stock if the Company meets certain performance measures
over the period from ____________ through _____________ (the “Performance
Period”);

   

WHEREAS, the Administrator has set a target amount of stock that, as of the date
hereof, has a fair market value equal to ____% of the Grantee’s ____ base salary
(the “Target”); and

   

WHEREAS, the Administrator has determined that it is in the best interests of
the Company and its stockholders to grant the award of PSUs on the terms and
conditions set forth herein.

   

NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:

   

1.      Grant of PSUs.

   

Pursuant to Section 6(a) of the Plan, the Company hereby issues to the Grantee
on the Grant Date an Award consisting of, in the aggregate, ___________ PSUs
(the “PSUs”) representing, at the current fair market value of the Common Stock,
200% of the Grantee’s Target.  Of the total PSUs, __% shall initially be TSR
Peer Group PSUs, and __% shall initially be Russell 3000 Index PSUs; provided,
however that if any company is removed from the TSR Peer Group for any reason
(such as a merger of peers or otherwise), the percentage of PSUs comprised of
Russell 3000 Index PSUs shall increase by _% for each company removed, and the
percentage of PSUs comprised of TSR Peer Group PSUs shall decrease by _% for
each company removed.   Each PSU represents the right to receive one share of
Common Stock, subject to the terms and conditions set forth in this Agreement
and the Plan. Capitalized terms that are used but not defined herein have the
meaning ascribed to them in the Plan.

   

The PSUs shall be credited to a separate account maintained for the Grantee on
the books and records of the Company (the “Account”). All amounts credited to
the Account shall continue for all purposes to be part of the general assets of
the Company.

   

The PSUs shall continue to be restricted as set forth herein, during the period
from the date hereof to the Vesting Date. The “Vesting Date” for purposes of
this Agreement shall be date on which the Administrator determines the
performance results and resulting vesting in accordance with this Agreement, but
in no event later than ____________; provided that if the Administrator’s
determination is made after ____________, the Vesting Date shall nevertheless be
____________.

   

2.     Consideration. The grant of the PSUs is made in consideration of the
services to be rendered by the Grantee to the Company.

   







--------------------------------------------------------------------------------

3.     Vesting.  Except as otherwise provided herein, and provided that Grantee
remains in Continuous Service throughout the Performance Period:

   

3.1    The TSR Peer Group PSUs will vest, in whole or in part, on the Vesting
Date, in accordance with the schedule set forth on Exhibit I; and

   

3.2    The Russell 3000 Index PSUs will vest, in whole or in part, on the
Vesting Date, in accordance with the schedule set forth on Exhibit II.  

   

3.3    With effect as of the Vesting Date, any PSUs that vest as set forth
above, become “Vested Units,” and all other PSUs shall be automatically
forfeited, and neither the Company nor any Affiliate shall have any further
obligations to the Grantee with respect to such forfeited PSUs.

   

3.4    The foregoing vesting schedules notwithstanding, if the Grantee’s
Continuous Service terminates for any reason at any time before the Vesting
Date, the Grantee’s unvested PSUs shall be automatically forfeited upon such
termination of Continuous Service, and neither the Company nor any Affiliate
shall have any further obligations to the Grantee under this Agreement.

   

3.5    Immediately prior to the consummation of a Corporate Transaction
described in Section 2(q)(i), (ii) or (iii) of the Plan or a Change of Control,
the PSUs shall automatically vest in their entirety at the target amount and
shall as of such moment become Vested Units; except to the extent this Agreement
is Assumed, in which case this Agreement shall continue to apply to the PSUs or
any similar rights issued in lieu thereof in connection with such assumption.
 Adjustments shall be made to the number of PSUs to reflect the effect of the
Corporate Transaction.  

   

4.      Restrictions. Subject to any exceptions set forth in this Agreement or
the Plan, during the Performance Period and until such time as the PSUs are
settled in accordance with Section 6, the PSUs and any rights relating thereto
may not be assigned, alienated, pledged, attached, sold or otherwise transferred
or encumbered by the Grantee. Any attempt to assign, alienate, pledge, attach,
sell or otherwise transfer or encumber the PSUs or the rights relating thereto
shall be wholly ineffective and, if any such attempt is made, the PSUs will be
forfeited by the Grantee and all of the Grantee’s rights to such units shall
immediately terminate without any payment or consideration by the Company.

   

5.      Rights as Stockholder; Dividend Equivalents.

   

5.1    The Grantee shall not have any rights of a stockholder with respect to
the shares of Common Stock underlying the PSUs unless and until the PSUs, and
any resulting Vested Units, are settled by the issuance of such shares of Common
Stock.

   

5.2    Upon and following the settlement of the Vested Units, the Grantee shall
be the record owner of the shares of Common Stock underlying the PSUs unless and
until such shares are sold or otherwise disposed of, and as record owner shall
be entitled to all rights of a stockholder of the Company (including voting
rights).

   

5.3    Until such time as the PSUs vest, the Grantee’s Account shall be credited
with an amount equal to all dividends (“Dividend Equivalents”) that would have
been paid to the Grantee if one share of Common Stock had been issued on the
Grant Date for each PSU granted to the Grantee as set forth in this Agreement.
Dividend Equivalents shall be credited to the Grantee’s Account. Dividend
Equivalents shall be subject to the same vesting restrictions as the PSUs to
which they are attributable, and shall be paid, solely with respect to Vested
Units, on the same date that the Vested Units to which they are attributable are
settled in accordance with Section 6 hereof. Dividend Equivalents credited to a
Grantee’s Account shall be distributed in cash or, at the discretion of the
Administrator, in shares of Common Stock having a Fair Market Value equal to the
amount of the Dividend Equivalents.

   

6.      Settlement of Vested Units.  Subject to Section 6 hereof, promptly
following the Vesting Date, and in any event no later than ________ of the
calendar year following the calendar year in which the Vesting Date occurs, the
Company shall (a) issue and deliver to the Grantee the number of shares of
Common Stock equal to the number of Vested Units and cash equal to any Dividend
Equivalents credited with respect to such Vested Units or, at the





--------------------------------------------------------------------------------

discretion of the Administrator, shares of Common Stock having a Fair Market
Value equal to such Dividend Equivalents; and (b) enter the Grantee’s name on
the books of the Company as the stockholder of record with respect to the shares
of Common Stock delivered to the Grantee.  Subject to Section 19 of the Plan, if
the shares that may be issued to the Grantee are limited in number by the terms
of the Plan, (i) on or before ________ of the calendar year following the
calendar year in which the Vesting Date occurs, the Company shall issue and
deliver to the Grantee the maximum number of shares that may be issued under the
Plan for the Vested Units at that time, and (ii) the Company shall issue shares
for the remaining Vested Units as soon thereafter as practicable after their
issuance becomes allowable under the Plan.  

   

7.      No Right to Continued Service. Neither the Plan nor this Agreement shall
confer upon the Grantee any right to be retained in any position, as an
Employee, Consultant or Director of the Company. Further, nothing in the Plan or
this Agreement shall be construed to limit the discretion of the Company to
terminate the Grantee’s Continuous Service at any time, with or without Cause.

   

8.      Adjustments. If any change is made to the outstanding Common Stock or
the capital structure of the Company, if required, the PSUs shall be adjusted or
terminated in the manner as contemplated by Section 10 of the Plan.

   

9.      Tax Liability and Withholding.

   

9.1    Pursuant to Section 7(d) of the Plan, the Grantee shall be required to
pay to the Company, and the Company shall have the right to deduct from any
compensation paid to the Grantee pursuant to the Plan, the amount of any
required withholding taxes in respect of the Vested Units and vested Dividend
Equivalents and to take all such other action as the Administrator deems
necessary to satisfy all obligations for the payment of such withholding taxes.
The Administrator shall permit, and the Grantee may elect by notice to the
Company promptly following the Vesting Date, the Grantee to satisfy any federal,
state or local tax withholding obligation by any of the following means, or by a
combination of such means:

   

(a)   tendering a cash payment;

   

(b)   authorizing the Company to withhold shares of Common Stock from the shares
of Common Stock otherwise issuable or deliverable to the Grantee as a result of
the vesting of the PSUs; provided, however, that no shares of Common Stock shall
be withheld with a value exceeding the minimum amount of tax required to be
withheld by law; or

   

(c)   delivering to the Company previously owned and unencumbered shares of
Common Stock.

   

9.2    Notwithstanding any action the Company takes with respect to any or all
income tax, social security, Medicare or payroll tax, or other tax-related
withholding (“Tax-Related Items”), the ultimate liability for all Tax-Related
Items is and remains the Grantee’s responsibility and the Company (a) makes no
representation or undertakings regarding the treatment of any Tax-Related Items
in connection with the grant, vesting or settlement of the PSUs or the
subsequent sale of any shares; and (b) does not commit to structure the PSUs to
reduce or eliminate the Grantee’s liability for Tax-Related Items.

   

10.    Acknowledgement. By electing to accept this Agreement, Grantee
acknowledges receipt of this Agreement and hereby confirm his understanding that
the terms set forth in this Agreement and the Plan, the entire agreement and
understanding of the parties with respect to the matters contained herein and
supersede any and all prior agreements, arrangements and understandings, both
oral and written, between the parties concerning the subject matter of this
Agreement; provided, however, that in the event of a conflict between the Plan
and this Agreement, the terms of the Plan shall control. The Company may, in its
sole discretion, decide to deliver any documents related to Awards awarded under
the Plan or future Awards that may be awarded under the Plan by electronic means
or request the Grantee’s consent to participate in the Plan by electronic means.
The Grantee hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through an on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.

   







--------------------------------------------------------------------------------

11.    Entire Agreement: Governing Law.  The Plan and this Agreement constitute
the entire agreement of the parties with respect to the subject matter hereof
and supersede in their entirety all prior undertakings and agreements of the
Company and the Grantee with respect to the subject matter hereof, and may not
be modified adversely to the Grantee’s interest except by means of a writing
signed by the Company and the Grantee. This Agreement shall be construed in
accordance with and governed by the internal laws of the State of Delaware,
without giving effect to any choice of law rule that would cause the application
of the laws of any jurisdiction other than the internal laws of the State of
Delaware to the rights and duties of the parties. Should any provision of the
Notice or this Agreement be determined by a court of law to be illegal or
unenforceable, the other provisions shall nevertheless remain effective and
shall remain enforceable.

   

12.    Headings. The captions used in this Agreement are inserted for
convenience and shall not be deemed a part of this Agreement for construction or
interpretation.

   

13.    Dispute Resolution. The provisions of this Section 13 shall be the
exclusive means of resolving disputes arising out of or relating to the Plan and
this Agreement. The Company, the Grantee, and the Grantee’s assignees (the
“parties”) shall attempt in good faith to resolve any disputes arising out of or
relating to the Plan and this Agreement by negotiation between individuals who
have authority to settle the controversy. Negotiations shall be commenced by
either party by notice of a written statement of the party’s position and the
name and title of the individual who will represent the party. Within thirty
(30) days of the written notification, the parties shall meet at a mutually
acceptable time and place, and thereafter as often as they reasonably deem
necessary, to resolve the dispute. If the dispute has not been resolved by
negotiation, the parties agree that any suit, action, or proceeding arising out
of or relating to the Notice, the Plan or this Agreement shall be brought in the
Courts of the State of Colorado, and the parties shall submit to the
jurisdiction of such courts. The parties irrevocably waive, to the fullest
extent permitted by law, any objection the party may have to the laying of venue
for any such suit, action or proceeding brought in such court. THE PARTIES ALSO
EXPRESSLY WAIVE ANY RIGHT THEY HAVE OR MAY HAVE TO A JURY TRIAL OF ANY SUCH
SUIT, ACTION OR PROCEEDING. If any one or more provisions of this Section 13
shall for any reason be held invalid or unenforceable, it is the specific intent
of the parties that such provisions shall be modified to the minimum extent
necessary to make it or its application valid and enforceable.

   

14.    Compliance with Laws. Notwithstanding anything contained in this
Agreement or the Plan, the Company may not take any actions hereunder, and no
award shall be granted, that would violate the Securities Act of 1933, as
amended (the “Act”), the Securities Exchange Act of 1934, as amended, the Code,
or any other securities or tax or other applicable law or regulation.
Notwithstanding anything to the contrary contained herein, the shares issuable
upon vesting shall not be issued unless such shares are then registered under
the Act, or, if such shares are not then so registered, the Company has
determined that such vesting and issuance would be exempt from the registration
requirements of the Act.

   

15.    Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery or upon
facsimile or other electronic transmission (including by email) or upon deposit
in the United States mail by certified mail (if the parties are within the
United States) or upon deposit for delivery by an internationally recognized
express mail courier service (for international delivery of notice), with
postage and fees prepaid, addressed to the other party at its address as shown
beneath its signature in the Notice, or to such other address as such party may
designate in writing from time to time to the other party.

   

   

[Signature page follows.]

   







--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

   

 

   

COMPANY:

   

Advanced Emissions Solutions, Inc., a Delaware corporation

   

   

By: _________________________

   

Name: _______________________

Title:

   

 

   

   

   

GRANTEE:

   

   

By: _________________________

   

Name: _______________________

   







--------------------------------------------------------------------------------

EXHIBIT I

   

TSR PEER GROUP PSUs

   

TSR Peer Group PSUs shall vest in whole or in part based on the relative rank of
the Company Change, and the TSR Peer Change of and each of the companies in the
TSR Peer Group, as set forth below:

   

 

Rank

Percentage of TSR Peer Group PSUs Vested

Percentage of Target for TSR Peer Group

1

___%

___%

2

___%

___%

3

___%

___%

4

___%

___%

5

___%

___%

6

___%

___%

7

___%

___%

8

___%

___%

9

___%

___%

10

___%

___%

11

___%

___%

12

___%

___%

13

___%

___%

14

___%

___%

15

___%

___%

   

For purposes of this Agreement, “TSR Peer Group” shall mean each of the
companies included in the Company’s peer group for compensation purposes, as
determined by the Administrator, which as of the date hereof, includes:

   

 

Headwaters International

   

Calgon Carbon Corporation

GSE Holdings Inc.

FutureFuel Corp.

Hawkins Inc.

Flotek Industries Inc.

KMG Chemicals Inc.

Rentech, Inc.

American Pacific Corporation

PMFG, Inc.

CECO Envinronmental Corp.

Met-Pro Corp.

Fuel-Tech, Inc.

Westmoreland Coal Co.

   

   

 

“Company Change” =

Company Initial Price – Company Final Price

   

Company Initial Price

   

   

“Company Initial Price” =

30-day trading average closing price of Common Stock for the period ending
_________

   

   

“Company Final Price” =

30-day trading average closing price of Common Stock for the period

   

ending _________

   

   

“TSR Peer Change”=

TSR Peer Initial Price – TSR Peer Final Price

   

TSR Peer Initial Price

   

   

“TSR Peer Initial Price” =

30-day trading average closing price of the TSR Peer for the period ending
_________

   

   

“TSR Peer Final Price” =

30-day trading average closing price of the TSR Peer for the period ending
_________







--------------------------------------------------------------------------------

EXHIBIT II

   

RUSSELL 3000 INDEX PSUs

   

Russell 3000 Index PSUs vest in whole or in part based on the following:

   

 

Performance Delta

Percentage of Russell 3000 Index PSUs vesting:

Percentage of Target for Russell 3000 Index

At least __%

___%

___%

At least __% and less than __%

___%

___%

At least __% and less than __%

___%

___%

At least __% and less than __%

___%

___%

At least __% and less than __%

___%

___%

At least __% and less than __%

___%

___%

At least __% and less than __%

___%

___%

At least __% and less than __%

___%

___%

Less than __%

___%

___%

   

For purposes of this Agreement:

   

 

“Performance Delta” =

Company Change – Russell 3000 Index Change

   

   

“Company Change” =

Company Final Price - Company Initial Price

   

Company Initial Price

   

   

“Company Initial Price” =

30-day trading average closing price of Common Stock for the period ending
_________

   

   

“Company Final Price” =

30-day trading average closing price of Common Stock for the

   

period ending _________

   

   

“Russell 3000 Index Change” =

Russell 3000 Index Final Price  - Russell 3000 Index Initial Price

   

Russell 3000 Index Initial Price

   

   

“Russell 3000 Index Initial Price” =

30-day trading average closing price of the Russell 3000 Index for the period
ending _________

   

   

“Russell 3000 Index Final Price” =

30-day trading average closing price of the Russell 3000 Index for the period
ending _________

   



--------------------------------------------------------------------------------